Citation Nr: 0807766	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  98-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decisions rendered in July 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which in part denied entitlement to 
TDIU.

The case was last before the Board in July 2005 and was 
remanded to the agency of original jurisdiction (AOJ) for 
further development and to address issues that are 
intertwined with the TDIU claim.  The case is now returned to 
the Board for additional consideration.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's most recent remand of July 2005 is noted to have 
pointed out that there was a claim pending since June 1999 
for entitlement to service-connection for symptoms of 
intervertebral disc syndrome, alleged as part of the 
veteran's service-connected lumbar spine impairment of lumbar 
paravertebral myositis.  The Board thus referred this claim 
of service connection, to include manifestations of 
degenerative disc disease and/or other neurological 
impairment, to the AOJ to further adjudicate.  A remand by 
the United States Court of Appeals for Veterans Claims 
(Court) or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

To date although all other development requested by the Board 
in the prior remands was accomplished including the request 
for extraschedular consideration of the claim as discussed by 
the Board in its July 2005 remand and completed by the AOJ in 
April 2007, the AOJ has yet to address this still pending 
claim for service connection for a lumbar spine disorder, to 
include manifestations of degenerative disc disease and/or 
other neurological impairment.  The outcome of the service-
connection claim could affect the determination regarding the 
veteran's claim for entitlement to TDIU.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addressing the service-connection claim which the veteran 
alleges as being related to his service-connected lumbar 
paravertebral myositis, the AOJ should consider this matter 
under the criteria for secondary service connection to 
include whether the veteran's manifestations of degenerative 
disc disease and/or other neurological impairment was caused 
or aggravated beyond natural progression by his service-
connected lumbar paravertebral myositis.  38 C.F.R. 
§ 3.310(a), Allen v. Brown, 7 Vet. App. 439 (1995.)

Further, the AOJ in adjudicating the service connection claim 
must provide adequate duty to assist notice for this issue.  
During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the service connection 
issue for symptoms of intervertebral disc 
syndrome that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  The 
notification should address the veteran's 
claim for service connection, to include 
the requirements for secondary service 
connection.  In addition, VA must send 
the veteran notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting a claim for service connection.

2.  The AOJ should adjudicate the issue 
of service connection for an 
intervertebral disc syndrome, with 
manifestations of degenerative disc 
disease, to include whether it was caused 
or aggravated beyond natural progression 
by the veteran's service-connected lumbar 
paravertebral myositis.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time to initiate an appeal, and if the 
veteran files a notice of disagreement 
within such time, the AOJ should issue 
the veteran and his representative a 
statement of the case as to this issue.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response to the statement 
of the case.

3.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the veteran's claim for a 
TDIU.  If a TDIU is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and provided appropriate time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



